Opinion filed April 28, 2011




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00087-CR
                                         __________

                               RICKY D. HOWELL, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 244th District Court

                                      Ector County, Texas

                                 Trial Court Cause No. C-26,251


                               MEMORANDUM OPINION

       Ricky D. Howell was convicted as a repeat offender of the offenses of burglary of a
habitation and aggravated sexual assault. He was sentenced to a term of confinement for fifty
years in 1999. On March 18, 2011, Howell filed a notice of appeal from the trial court’s denial
of a motion to set aside and vacate the judgment and sentence as void. We notified Howell by
letter that it did not appear that this court had jurisdiction in this matter, and we requested that
Howell file a response showing grounds to continue the appeal.
         Howell has filed a response urging that the trial court lacked jurisdiction to convict and
sentence him. Howell explained in his response that he is intentionally pursuing relief under
TEX. R. CIV. P. 329b(f), (g) rather than seeking relief through a post-conviction writ of habeas
corpus under TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2010). Howell’s reliance
on the Rules of Civil Procedure is misplaced. The trial court’s denial of Howell’s untimely
motion to set aside the judgment is not an appealable order, and this court has no jurisdiction to
entertain an appeal from that order.
         The appeal is dismissed for want of jurisdiction.


                                                                                  PER CURIAM


April 28, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2




         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2